Citation Nr: 0809562	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for a right foot disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee disorder.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1972 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In a February 1993 rating decision the RO denied service 
connection for a right foot disorder as the evidence did not 
show that a right food disorder was present during the 
veteran's active service; the veteran did not perfect an 
appeal of that decision, and that determination has become 
final.

3.  Evidence added to the record since the February 1993 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim for service connection for a 
right foot disorder.

4.  The evidence of record demonstrates the veteran's left 
foot disorder is not a result of any established event, 
injury, or disease during active service.

5.  Prior to October 5, 2005, chondromalacia, right knee was 
manifest by right knee flexion to 90 degrees without 
difficulty; thereafter, the right knee disorder was manifest 
by right knee flexion to 30 degrees without pain, and to 95 
degrees with pain; however, range of motion was not limited 
by pain, fatigue, weakness or lack of endurance on repetitive 
motion.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received and a 
claim of entitlement to service connection for a right foot 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

2.  A left foot disorder was not incurred in or aggravated by 
active service, nor may service incurrence of arthritis be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and to assist the claimant, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled.  A September 2004 letter notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the required notice it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.

A review of the September 2004 notice shows the RO identified 
the basis for the denial in the prior decision and provided 
notice that described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board finds the notice requirements 
pertinent to the issue addressed in this decision have been 
met and that all identified and authorized records relevant 
to this matter have been requested or obtained.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.

During the pendency of this appeal, the Court in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008) held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The veteran has not 
been given the specific notice required by Vazquez-Flores, 
concerning the effective date of awards and the disability 
evaluation to be assigned.  However, because an increased 
rating for the claimed right knee disability is granted, any 
deficiency in the notice to the veteran concerning what the 
evidence needed to show for an award of benefits is harmless 
error.

The Board notes the veteran has not been afforded a VA 
examination in connection with her claims for a right and 
left foot disorder but is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that she suffered an event, injury or 
disease in service that resulted in the development of a 
right and left foot disorder.  Service treatment records 
include no signs, symptoms, or complaints of a right or left 
foot disorder.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Law and Regulations-New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Right Foot

In a February 1993 rating decision, the RO denied entitlement 
to service connection for a right foot disorder.  The 
evidence of record at the time of that decision included 
service treatment records, including a separation physical 
examination in which it was noted that the veteran had normal 
feet.  The February 1993 rating action noted, in essence, 
that there was no evidence of a right foot disorder in the 
service treatment records.  The veteran did not perfect an 
appeal, and the decision became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.104 (2007).

The evidence received since the February 1993 rating decision 
includes private medical records from October 2000 to 
August 2005, Social Security Administration (SSA) records, 
and VA outpatient records from June 1995 to March 2007.  
While some of the records note current foot pain, none of the 
records refer to the presence of a right foot disorder in 
service.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
February 1993 rating decision is not new, and is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claim.  
The evidence added to the record does not include competent 
evidence which demonstrates that the veteran's current right 
foot disorder was present in service which was the basis for 
the prior determination.  The medical reports merely reflect 
the veteran's current condition, are redundant of the 
evidence previously considered, and do not raise a reasonable 
possibility of substantiating the claim.  

As the information provided in support of the application to 
reopen the claim for service connection for a right foot 
disorder does not include new and material evidence, the 
appeal must be denied.

Law and Regulations-Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Left Foot Disorder

In this case, the veteran's service medical records contain 
no complaints, signs, or symptoms of a left foot disorder.  A 
June 1991 Report of Physical Examination indicated that the 
veteran had normal feet, and the March 1992 separation exam 
report revealed normal feet.  The veteran noted in her  
June 1991 and March 1992 Reports of Medical History (RMH) 
that she did not have foot trouble.

During a VA orthopedic examination performed in 
September 1992, the veteran complained of bilateral foot pain 
which was not well localized.  The examiner provided a 
diagnosis of asymptomatic mild hallux valgus.
A private treatment record from October 2000 showed that the 
veteran had complaints of severe, agonizing discomfort in her 
heels.  She identified no recent trauma, and she reported 
that she had not previously experienced discomfort like what 
she was going through.  The assessment was bilateral plantar 
fasciitis.  A March 2002 private record revealed that the 
veteran underwent surgery for an open release of plantar 
fascia, left foot.  

A VA X-ray report dated May 2003 showed a small spur on the 
veteran's left heel.  In January 2004 the veteran had the 
calcaneal spur removed from her left foot by a private 
physician.

Based on the evidence of record, the Board finds that the 
veteran's left foot disorder is not a result of any 
established event, injury, or disease during active service.  
In order to establish service connection on a direct basis, 
the evidence must show (1) a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, the 
evidence clearly demonstrates a current left foot disability.  
However, there is no evidence of an in-service incurrence of 
an injury.  There is also no medical evidence of a nexus 
between the veteran's current left foot disorder and any 
event or injury incurred during her active service.

In this matter, the Board finds the service treatment records 
persuasive.  As mentioned previously, the service treatment 
records are completely negative for any left foot disorder.  
A year before leaving active duty, a service examiner found 
that the veteran had normal feet, and at the separation 
physical, a service examiner noted normal feet.  
Additionally, the veteran herself reported no foot problems 
on her RMH at the time of her discharge.  Without evidence of 
an in-service left-foot event injury and a link between that 
event and a current disability, service connection cannot be 
granted on a direct basis.

The Board has also considered whether service connection for 
a left foot disorder could be granted on a presumptive basis.  
The evidence shows that the veteran complained of bilateral 
foot pain during a VA joint examination in September 1992.  
However, the diagnosis listed was asymptomatic hallux valgus.  
Hallux valgus is not one of the conditions for which service 
connection can be presumed if demonstrated to a compensable 
degree within one year after leaving active duty.  See 
38 C.F.R. §§ 3.307, 3.309 (2007).  As the evidence does not 
show that the veteran has a disorder for which service 
connection could be presumed, service connection for a left 
foot disorder cannot be granted on a presumptive basis.

While the veteran may sincerely believe her left foot 
disorder is a result of her active duty service, she is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  There 
is no competent medical evidence of record that links the 
veteran's currently demonstrated left foot disorder to her 
active duty service.  Therefore, the Board finds entitlement 
to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Law and Regulations-Increased Ratings Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

5260
Leg, limitation of flexion of:


Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

 
38 C.F.R. § 4.71, plate 2 (2007)
The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Right Knee

Service connection for a right knee disorder was established 
by an RO rating decision issued in February 1993.  That 
decision was based on the veteran's service records and the 
results of a September 1992 VA exam.  Rating decisions in 
July 1995, November 1996, July 2003, and June 2004 continued 
the original evaluation of 10 percent.

The veteran's claim for an increased rating for the right 
knee was received in August 2004.

A private medical record showed that the veteran underwent a 
right knee arthroscopic partial medial meniscectomy in 
April 2004.  A follow-up note from five days after the 
surgery indicated that there was no effusion, full extension, 
and flexion to 90 degrees without difficulty.  She was able 
to walk without a brace.  In May 2004, a private follow-up 
record showed that the veteran was walking well with some 
stiffness and swelling.  No catching or locking was noted.  
The examiner observed minimal effusion, full extension, and 
flexion to 110 degrees.

On VA examination in October 2005, the veteran reported 
intermittent pain and stiffness in her right knee.  She said 
that the pain increased with activity or prolonged sitting.  
She stated that there had been no swelling, heat, redness, 
instability, or locking.  She did not participate in any 
recreational activities and was unemployed.  The examiner 
observed no joint effusion.  It was noted that the knee 
appeared stable, and there was no crepitus with flexion and 
extension.  Extension was to 0 degrees.  Flexion was to 30 
degrees without pain and 95 degrees with pain.  It was noted 
that the range of motion was not additionally limited by 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  A diagnosis of degenerative joint disease of 
both knees was listed.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent for the right knee is not 
warranted.  The Board observes that the veteran had surgery 
on her right knee in April 2004.  Follow-up records from a 
week after the surgery indicated that the veteran had right 
knee flexion to 90 degrees without difficulty.  The October 
2005 VA examiner noted that the veteran's right knee flexion 
was to 30 degrees without pain, and to 95 degrees with pain; 
however, the range of motion was not limited by pain, 
fatigue, weakness or lack of endurance on repetitive motion.

The Board is mindful that a higher rating can be considered 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In this case, however, while the veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the range of motion, the 
pathology and objective observations of the claimant's 
behavior, i.e., her ability to move the right knee far beyond 
30 degrees of flexion to 95 degrees of flexion, do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating for the right knee.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the veteran's right knee disorder.  The medical evidence does 
not demonstrate any ankylosis (Diagnostic Code 5256), 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), removal of semilunar cartilage (Diagnostic Code 5258), 
limitation of extension (Diagnostic Code 5261), impairment of 
the tibia and fibula (Diagnostic Code 5262), or genu 
recurvatum (Diagnostic Code 5263).  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Finally, the Board finds that the service-connected right 
knee disorder is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards at any time during the pendency of the evaluation 
period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
notes that the disorder has not necessitated frequent periods 
of hospitalization, and there is no objective evidence that 
it has resulted in marked interference with employment.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a right foot 
disorder; the appeal is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


